Citation Nr: 0914057	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement for non-service-
connected unauthorized private medical expenses from May 6, 
2006, to May 17, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from July 1973 
to July 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 
decision by the Department of Veterans Affairs (VA) Medical 
Center in Wichita, Kansas.  The Veteran had a hearing before 
the undersigned Board Member in March 2009.  A transcript of 
that hearing is contained in the record.  


FINDINGS OF FACT

1. The Veteran was stable upon his discharge from Hutchinson 
Hospital on May 6, 2006, and he could have been transferred 
to an available VA facility in Wichita.

2. The Veteran was transported to and treated for a 
subarachnoid hemorrhage at Wesley Medical Center from May 6, 
2006, to May 17, 2006, without authorization from VA; his 
condition during this time was non-emergent.


CONCLUSION OF LAW

The requirements for payment or reimbursement for 
unauthorized private medical expenses, including transfer and 
treatment for a subarachnoid hemorrhage at Wesley Medical 
Center from May 6, 2006, to May 17, 2006, are not met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in August 2007 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2007 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the August 2007 letter was sent to the 
Veteran after the April 2007 decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in March 2006 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, simultaneously with providing 
the notice, the case was readjudicated and an August 2007 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
this regard, the Veteran's relevant treatment records are 
associated with the claims file.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Initially, the Board notes that this decision only covers the 
period of time and treatment from when the Veteran was 
discharged from Hutchinson Hospital to when he was discharged 
from Wesley Medical Center, as this was the only period of 
time the Veteran appealed in his April 2007 notice of 
disagreement. 

In this case, the evidence of record demonstrates that the 
Veteran sought treatment at Hutchinson Hospital in 
Hutchinson, Kansas after falling while hunting on May 6, 
2006.  The Veteran was transported by helicopter to Wesley 
Medical Center in Wichita, Kansas later that day.  Treatment 
records show that the Veteran was diagnosed with a 
subarachnoid hemorrhage.    

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to 
reimburse eligible veterans for the reasonable value of 
emergency treatment furnished in a non-Department facility.  
To be eligible, the veteran must be an active Department 
health-care participant who is personally liable for the 
emergency treatment furnished.  In cases where reimbursement 
is warranted, payment may be made directly to the hospital or 
other health care provider that furnished the treatment, or 
to the person or organization that paid for such treatment on 
behalf of the veteran.  Id.    

For purposes of this section, the term "emergency treatment" 
means medical care or services furnished, (a) when Department 
or other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; (b) 
when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and (c) until such time 
as the veteran can be transferred safely to a Department 
facility or other Federal facility.  Id. 

A VA treatment center is not "feasibly available" if the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (2008).  This determination should be made in the 
context of whether an attempt to use a VA or federal facility 
would be reasonable, sound, wise or practical.  38 C.F.R. § 
17.120 (2008).

A prudent layperson is one who possesses an average knowledge 
of health and medicine and would reasonably expect the 
absence of immediate medical attention to result in serious 
jeopardy to the individual's health, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

Upon examination of the evidence, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  
Primarily, the Board finds that the Veteran was stable and no 
longer in a state of medical emergency when he was 
transferred to Wesley Medical Center.  As stated above, even 
when a Veteran reasonably seeks treatment for a medical 
emergency at a private facility, the period of emergency only 
lasts until the veteran can be transferred safely to a VA 
facility or other Federal facility.  38 U.S.C.A. § 1725.  The 
record in this case demonstrates that the Veteran was 
transferred by helicopter to Wesley Medical Center from 
Hutchinson Hospital on the same day of his admission.  This 
evidence demonstrates the Veteran was stable enough to have 
been transferred to the nearer VA medical center in Wichita.

In response, the Veteran asserts that he specifically 
requested to be transferred to VA, but that the private 
health care provider did not comply.  Unfortunately, recourse 
for the hospital's failure to contact VA about a possible 
transfer cannot involve payment of VA benefits that may only 
be distributed when authorized by statute.  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (noting that the payment of 
government benefits must be authorized by statute).

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim, as it demonstrates that the 
Veteran was stable for transfer to the nearer VA Medical 
Center in Wichita, Kansas, just as he was stable for transfer 
to Wesley Medical Center.  Further, VA cannot be held 
responsible for a third party's failure to heed the Veteran's 
request for a transfer to a VA facility.  As a preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Payment or reimbursement for unauthorized private medical 
expenses at Wesley Medical Center, to include transfer from 
Hutchinson Hospital, from May 6, 2006, to May 17, 2006, is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


